Supplemental Agreement No.77 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES CO. Relating to Boeing Model 737-7H4 and 737-8H4 Aircraft THIS SUPPLEMENTAL AGREEMENT, entered into as of May 15 , 2012, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); Buyer and Boeing entered into Purchase Agreement No. 1810 dated January 19, 1994 as amended, and supplemented, (Purchase Agreement) relating to the purchase and sale of Boeing Model737-7H4 aircraft (737-7H4 Aircraft) and 737-8H4 aircraft (737-8H4 Aircraft); and this Supplemental Agreement is an amendment to and is incorporated into the Purchase Agreement: WHEREAS, Buyer and Boeing agree to revise the delivery month of twenty-four (24) 737-8H4 Aircraft as identified in the table below (737-800 Subject Aircraft); and 737-800 Subject Aircraft Model Contract Delivery Month Revised Delivery Month MSN 737-800 May-13 Mar-14 737-800 May-13 Apr-14 737-800 May-13 Apr-14 737-800 Jun-13 Apr-14 737-800 Jun-13 Apr-14 737-800 Jul-13 May-14 737-800 Jul-13 May-14 737-800 Jul-13 May-14 737-800 Aug-13 Jun-14 737-800 Aug-13 Jun-14 737-800 Aug-13 Jun-14 737-800 Aug-13 Jul-14 737-800 Sep-13 Jul-14 ***Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. P.A. No.1810 SA-77-1 737-800 Subject Aircraft Model Contract Delivery Month Revised Delivery Month MSN 737/800 Sep-13
